

 


Exhibit 10.2
EXECUTION

 
SEQUOIA MORTGAGE TRUST 2007-3
Mortgage Pass-Through Certificates
 
UNDERWRITING AGREEMENT
 


 
July 25, 2007
 
The Firm or Firms
of Underwriters named
on the signature page hereof
 
Ladies and Gentlemen:
 
Sequoia Residential Funding, Inc., a Delaware corporation (the “Depositor”) and
an indirect wholly-owned limited purpose subsidiary of Redwood Trust, Inc., a
Maryland corporation (“Redwood Trust”), proposes to cause Sequoia Mortgage Trust
2007-3 (the “Issuing Entity”), a common law trust governed by New York law, to
issue and sell to you (each, an “Underwriter”) its Mortgage Pass-Through
Certificates, Class 1-A1, Class 1-A2, Class 1-AR, Class 1-XA, Class 1-XB, Class
2A-A1, Class 2A-A2, Class 2-AR, Class 2B-A1, Class 2B-A2, Class 2C-A1, Class
2C-A2, Class 1B-1, Class 1B-2, Class 1B-3, Class 2B-1, Class 2B-2 and Class 2B-3
Certificates (collectively, the “Publicly-Offered Certificates”) having the
characteristics set forth in the Final Prospectus, evidencing beneficial
ownership interests in the Issuing Entity, the assets of which will consist
primarily of four pools: (1) one pool of adjustable rate, fully amortizing
mortgage loans secured by first liens on one-to- four family residential
properties, (2) one pool of hybrid, fully amortizing mortgage loans secured by
first liens on one-to-four family residential properties and bearing interest at
a fixed rate for an initial 5-year period and at an adjustable rate thereafter,
(3) one pool of hybrid, fully amortizing mortgage loans secured by first liens
on one-to-four family residential properties and bearing interest at a fixed
rate for an initial 7-year period and at an adjustable rate thereafter and (4)
one pool of hybrid, fully amortizing mortgage loans secured by first liens on
one-to-four family residential properties and bearing interest at a fixed rate
for an initial 10-year period and at an adjustable rate thereafter
(collectively, the “Mortgage Loans”). Simultaneously with the issuance and sale
of the Publicly-Offered Certificates, the Class 1B-4, Class 1B-5, Class 1B-6,
Class 2B-4, Class 2B-5 and Class 2B-6, Class 1-LTR and Class 2-LTR Certificates
(together with the Publicly-Offered Certificates, the “Certificates”) are being
issued. The Mortgage Loans will have the characteristics described in the Final
Prospectus, subject to the variances, ranges, minimums and maximums set forth in
the Final Prospectus.


--------------------------------------------------------------------------------



The Issuing Entity will be formed, and the Certificates will be issued, pursuant
to a pooling and servicing agreement (the “Pooling and Servicing Agreement”)
dated as of July 1, 2007, by and among the Depositor, HSBC Bank USA, National
Association, as trustee (the “Trustee”), Wells Fargo Bank, N.A., in the
capacities of master servicer (in such capacity, the “Master Servicer”),
securities administrator (in such capacity, the “Securities Administrator”), and
acknowledged by RWT Holdings, Inc., a Delaware corporation and wholly-owned
subsidiary of Redwood Trust, as seller (the “Seller”). On or about July 27, 2007
(the “Closing Date”), the Seller will assign all of its right, title and
interest in the Mortgage Loans to the Depositor pursuant to a mortgage loan
purchase and sale agreement, dated as of July 1, 2007 (the “Mortgage Loan
Purchase Agreement”), between the Seller, as seller, and the Depositor, as
purchaser. Pursuant to the Pooling and Servicing Agreement, the Mortgage Loans
will, in turn, be assigned by the Depositor to the Trustee for the benefit of
the Certificateholders, together with all principal and interest collections
received with respect to the Mortgage Loans after July 1, 2007 (the “Cut-off
Date”). The Trustee will concurrently with such assignment, authenticate and
deliver the Certificates to the Depositor, and the Depositor will sell the
Publicly-Offered Certificates to the Underwriters. In addition, pursuant to
various assignment, assumption and recognition agreements (collectively, the
“Assignment Agreements”), (i) the Seller will assign its rights under various
underlying mortgage loan purchase and servicing agreements relating to the
Mortgage Loans entered into by the Seller (collectively, the “Underlying
Purchase and Servicing Agreements”), to the Depositor and (ii) the Depositor
will, in turn, assign its rights under the Underlying Purchase and Servicing
Agreements to the Trustee for the benefit of the Certificateholders. The Master
Servicer will monitor the servicing of the Mortgage Loans by the servicers
pursuant to the provisions of the Pooling and Servicing Agreement.

2

--------------------------------------------------------------------------------



The Pooling and Servicing Agreement, the Mortgage Loan Purchase Agreement, the
Assignment Agreements and this Agreement are sometimes referred to herein
collectively as the “Transaction Documents.” Capitalized terms shall have the
respective meanings set forth in this Agreement (or by reference to Section 10
hereof) or, if not defined therein, as set forth in the Pooling and Servicing
Agreement.
1. Representations and Warranties. The Seller, the Depositor and Redwood Trust,
jointly and severally represent and warrant to, and agree with, each Underwriter
that:
(i) A registration statement on Form S-3 (File No. 333-132123) relating to
mortgage pass-through certificates has been filed with the Securities and
Exchange Commission (the “Commission”) and has become effective under the
Securities Act of 1933, as amended (the “Securities Act”). Such registration
statement as of its effective date, and each amendment thereto and any document
incorporated by reference therein and any prospectus included or deemed or
retroactively deemed to be a part thereof pursuant to Rule 430A or Rule 430B, as
of the date of this Agreement, is hereinafter referred to as the “Registration
Statement.” The Registration Statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act. As of the Closing Date, no stop order
suspending the effectiveness of such Registration Statement has been issued and
no proceedings for that purpose have been initiated or, to the knowledge of the
Seller, the Depositor or Redwood Trust, threatened by the Commission. The
Depositor proposes to prepare and file with the Commission pursuant to Rule 424
under the Securities Act a final prospectus dated July 26, 2006 (the “Base
Prospectus”) to be supplemented by a prospectus supplement dated the date hereof
relating to the Publicly-Offered Certificates in the form filed after the date
of this Agreement pursuant to Section 424(b) that discloses the public offering
price and other final terms of the Publicly-Offered Certificates (together with
any revision, amendment or supplement, the “Prospectus Supplement”). The
Prospectus Supplement, together with the Base Prospectus, including the
documents incorporated therein as of the time of such filing is hereinafter
referred to as the “Final Prospectus.” In connection with the offering of the
Publicly-Offered Certificates, the Depositor has also prepared a preliminary
prospectus supplement dated June 29, 2007, which constitutes a statutory
prospectus to be retroactively included in the Registration Statement and has
been or will be filed with the Commission pursuant to Rule 424(b) under the
Securities Act (the “Preliminary Prospectus Supplement” and together with the
Base Prospectus, the “Preliminary Prospectus”). The Preliminary Prospectus and
the Final Prospectus separately, are referred to herein as a “Prospectus.” Any
reference herein to the Registration Statement or a Prospectus shall be deemed
to refer to and include the documents incorporated by reference therein pursuant
to Item 12 of Form S-3 which were filed under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), on or before the date on which the
Registration Statement, as amended, became effective, or the issue date of the
Preliminary Prospectus, or the date on which the Final Prospectus is filed
pursuant to Rule 424(b) under the Securities Act, as the case may be; and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement and each Prospectus shall be deemed to refer to
and include any document incorporated by reference therein which is filed under
the Exchange Act after the date on which the Registration Statement became
effective, the issue date of the Preliminary Prospectus or the date on which a
Final Prospectus is filed pursuant to Rule 424(b) under the Securities Act, as
the case may be.

3

--------------------------------------------------------------------------------



(ii) Each of (A) The Registration Statement, as of its effective date, (B) the
Preliminary Prospectus, taken together with the static pool information set
forth in or referred to under the caption “Static Pool Information” in the
Preliminary Prospectus but deemed to be excluded from the Registration Statement
and the Preliminary Prospectus pursuant to Item 1105(d) of Regulation AB (the
“Designated Static Pool Information”), as of its issue date, and (C) the Final
Prospectus, taken together with the Designated Static Pool Information set forth
in or referred to under the caption “Static Pool Information” in such Final
Prospectus, as of its issue date, as revised, amended or supplemented and filed
with the Commission prior to the termination of the offering of the
Publicly-Offered Certificates, will conform in all material respects to the
requirements of the Securities Act and the rules and regulations (the
“Regulations”) of the Commission thereunder applicable to such documents as of
their respective dates, and the Registration Statement, the Designated Static
Pool Information and the Final Prospectus as revised, amended or supplemented
and filed with the Commission as of the Closing Date will conform in all
material respects to the requirements of the Securities Act and the Regulations
of the Commission applicable to such documents as of the Closing Date. None of
(A) the Registration Statement, at the time it became effective and as of the
Closing Date, (B) the Preliminary Prospectus, taken together with the Designated
Static Pool Information, as of its issue date, or (C) the Final Prospectus,
taken together with the Designated Static Pool Information, as of its issue
date, as of the date of any Contract of Sale, and as of the Closing Date,
contained or will contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Seller, the Depositor and
Redwood Trust make no representations, warranties or agreements as to the
information contained in a Prospectus or any revision or amendment thereof or
supplement thereto (in the case of the Final Prospectus) in reliance upon and in
conformity with information furnished in writing to the Depositor by or on
behalf of any Underwriter specifically for use in connection with the
preparation of a Prospectus or any revision or amendment thereof or supplement
thereto (in the case of the Final Prospectus), such information being defined as
the “Underwriter Information” in Section 10 hereof.

4

--------------------------------------------------------------------------------



If, subsequent to the date of this Agreement, the Depositor and the Underwriters
determine that such information included an untrue statement of material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and terminate their old Contracts of Sale and enter into new
Contracts of Sale with investors in the Publicly-Offered Certificates, then the
Preliminary Prospectus and the Designated Static Pool Information will refer to
the information agreed upon in writing by the Depositor and the Underwriters and
conveyed to purchasers at the time of entry into the first such new Contract of
Sale, including any information that corrects such material misstatements or
omissions (“Corrective Information”) and the date of each affected Contract of
Sale will refer to the time and date agreed upon by the Depositor and the
Underwriters.

5

--------------------------------------------------------------------------------



(iii) The conditions to the use by the Depositor of a registration statement on
Form S-3 under the Securities Act, as set forth in the General Instructions to
Form S-3, have been satisfied with respect to the Registration Statement. There
are no contracts or documents of the Depositor which are required to be filed as
exhibits to the Registration Statement pursuant to the Securities Act or the
Regulations of the Commission thereunder which have not been so filed.
(iv) (A) At the time of the filing of the Registration Statement and (B) at the
date of this Agreement, the Depositor was not and is not an “ineligible issuer,”
as defined in Rule 405 under the Securities Act.
(v) As of the date hereof, as of the date of any Contract of Sale (if dated
prior to the date hereof) and at all subsequent times through the completion of
the public offer and sale of the Publicly-Offered Certificates, the Preliminary
Prospectus issued at or prior to the date hereof, any Issuer Information or the
Seller Mortgage Loan Information (each as defined below) contained in a Free
Writing Prospectus did not include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

6

--------------------------------------------------------------------------------



(vi) The Publicly-Offered Certificates conform in all material respects to the
description thereof contained in the Final Prospectus. The issuance of the
Publicly-Offered Certificates has been authorized, and on the Closing Date the
Publicly-Offered Certificates will have been duly and validly executed,
authenticated and delivered in accordance with the Pooling and Servicing
Agreement and delivered to the Underwriters for the account of the Underwriters
against payment therefor as provided herein, and such Certificates will be duly
and validly issued and outstanding and entitled to the benefits afforded by the
Pooling and Servicing Agreement. Each Publicly-Offered Certificate of the Class
(or if applicable, Classes) or type indicated to be “mortgage related
securities” under the heading “Summary of Terms — Legal Investment” in the
Prospectus Supplement will, when issued, be a “mortgage related security” as
such term is defined in Section 3(a)(41) of the Exchange Act.
(vii) This Agreement has been duly authorized, executed and delivered by each of
the Seller, the Depositor and Redwood Trust, and as of the Closing Date, each of
the other Transaction Documents to which the Seller, the Depositor or Redwood
Trust is a party will have been, duly authorized, executed and delivered by the
Seller, the Depositor or Redwood Trust, as applicable, and will conform in all
material respects to the descriptions thereof contained in the Final Prospectus
and, assuming the valid execution and delivery thereof by the other parties
thereto, each Transaction Document to which Redwood Trust, the Seller or the
Depositor is a party will constitute a legal, valid and binding agreement of the
Seller, the Depositor or Redwood Trust, as applicable, enforceable in accordance
with its terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general principles of equity.

7

--------------------------------------------------------------------------------



(viii) Each of the Seller, the Depositor and Redwood Trust has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its respective State of incorporation, and each of the Seller, the
Depositor and Redwood Trust is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction where
the character of its respective properties or the nature of its respective
activities makes such qualification necessary, except such jurisdictions, if
any, in which the failure to be so qualified will not have a material adverse
effect on the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of Redwood Trust, the Seller
or the Depositor; each of Redwood Trust, the Seller and the Depositor holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its respective business as described in the Final
Prospectus; and each of the Seller, the Depositor and Redwood Trust has the
corporate power and authority to own its respective properties and conduct its
respective business as described in the Final Prospectus and to enter into and
perform its respective obligations under each Transaction Document to which it
is a party.
(ix) Neither the issuance, delivery or sale of the Publicly-Offered
Certificates, nor the consummation of any other of the transactions contemplated
herein, nor the execution and delivery of the Transaction Documents by the
Seller, the Depositor or Redwood Trust, as applicable, and compliance with the
provisions of the Transaction Documents, does or will conflict with or result in
the breach of any material term or provision of the certificate of incorporation
or by-laws of the Seller, the Depositor, or Redwood Trust, and none of the
Seller, the Depositor or Redwood Trust is in breach or violation of or in
default (nor has an event occurred which with notice or lapse of time or both
would constitute a default) under the terms of (i) any indenture, contract,
lease, mortgage, deed of trust, note, agreement or other evidence of
indebtedness or other agreement, obligation or instrument to which the Seller,
the Depositor or Redwood Trust is a party or by which it or its respective
properties are bound, or (ii) any law, decree, order, rule or regulation
applicable to the Seller, the Depositor or Redwood Trust of any court or
supervisory, regulatory, administrative or governmental agency, body or
authority, or arbitrator having jurisdiction over the Seller, the Depositor or
Redwood Trust, or its respective properties, the default, breach or violation of
which would have a material adverse effect on the Depositor, Redwood Trust, the
Issuing Entity or the Certificates or on the ability of the Seller, the
Depositor or Redwood Trust to perform its respective obligations under the
Transaction Documents to which it is a party; and none of the delivery of the
Certificates, the consummation of any other of the transactions contemplated
herein, or the compliance with the provisions of the Transaction Documents will
result in such a default, breach or violation or which would have such a
material adverse effect.

8

--------------------------------------------------------------------------------



(x) No filing or registration with, notice to, or consent, approval,
authorization or order or other action of any court or governmental authority or
agency is required for the consummation by the Seller, the Depositor or Redwood
Trust of the transactions contemplated by the Transaction Documents to which it
is a party (other than as required under “blue sky” or state securities laws, as
to which no representations and warranties are made by the Seller, the Depositor
or Redwood Trust), except such as have been, or will have been prior to the
Closing Date, obtained under the Securities Act, and such recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement) that have not yet
been completed.

9

--------------------------------------------------------------------------------



(xi) There is no action, order, suit or proceeding before or by any court,
administrative or governmental agency now pending to which the Seller, the
Depositor or Redwood Trust is a party, or to the best knowledge of each of the
Seller, the Depositor or Redwood Trust, threatened against the Seller, the
Depositor or Redwood Trust, which could reasonably result individually or in the
aggregate in any material adverse change in the condition (financial or
otherwise), earnings, regulatory affairs, business affairs, business prospects
or properties of the Seller, the Depositor or Redwood Trust or could reasonably
interfere with or materially and adversely affect the consummation of the
transactions contemplated by the Transaction Documents.
(xii) At the time of execution and delivery of the Mortgage Loan Purchase
Agreement between the Seller and the Depositor, the Seller will own the Mortgage
Loans being sold to the Depositor pursuant thereto, free and clear of any lien,
mortgage, pledge, charge, encumbrance, adverse claim or other security interest
(collectively “Liens”), except to the extent permitted by the Mortgage Loan
Purchase Agreement, and will not have assigned to any person other than the
Depositor any of its right, title or interest in the Mortgage Loans.
(xiii) Immediately prior to the assignment of the Mortgage Loans by the
Depositor to the Trustee as contemplated by the Pooling and Servicing Agreement,
the Depositor (i) will have good title to and be the sole owner of, each such
Mortgage Loan free and clear of any Lien, (ii) will not have assigned to any
Person any of its rights, title or interest in and to such Mortgage Loans or in
the Underlying Purchase and Servicing Agreements and (iii) will have the power
and authority to sell such Mortgage Loans to the Trustee, and upon execution and
delivery of the Pooling and Servicing Agreement by the Trustee, the Trustee will
have acquired all of the Depositor’s right, title and interest in and to such
Mortgage Loans.

10

--------------------------------------------------------------------------------



(xiv) Any taxes, fees and other governmental charges in connection with the
execution, delivery and issuance of the Transaction Documents and the
Certificates have been or will be paid by the Seller, the Depositor or Redwood
Trust at or prior to the Closing Date, except (if applicable) for fees for
recording assignments of the Mortgage Loans to the Trustee pursuant to the
Pooling and Servicing Agreement that have not yet been completed, which fees
will be paid by or on behalf of Redwood Trust.
(xv) The Mortgage Loans conform in all material respects to the description
thereof contained in the Final Prospectus.
(xvi) Neither the Depositor nor the Issuing Entity is, and neither the issuance
and sale of the Certificates nor the activities of the Issuing Entity pursuant
to the Pooling and Servicing Agreement will cause the Depositor or the Issuing
Entity to be, an “investment company” or under the interest of an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).
(xvii) None of the Seller, the Depositor or Redwood Trust is doing business with
Cuba.

11

--------------------------------------------------------------------------------



(xviii) As of the date of delivery, any Seller Mortgage Loan Information
provided to the Underwriters is true and correct in all material respects, or if
there is any material error in any Seller Mortgage Loan Information, the
Depositor or the Seller has promptly provided corrected information to the
Underwriters.
2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties set forth herein, the Depositor agrees to
sell, and each Underwriter agrees, severally and not jointly, to purchase from
the Depositor, each Class of Publicly-Offered Certificates to be purchased by
such Underwriter, in the respective initial Class Principal Amounts, and at the
respective purchase price for each Underwriter, as set forth on Schedule 1
annexed hereto (including accrued interest from and including the Cut-off Date
to, but not including, the Closing Date, except in the case of the Class 1-A1,
Class 1-A2, Class 1-B1 and Class 1-B2 Certificates).
3. Delivery and Payment. The Publicly-Offered Certificates shall be delivered at
the office, on the date and at the time specified in the Final Prospectus, which
place, date and time may be changed by agreement between the Underwriters and
the Depositor. Delivery of the Publicly-Offered Certificates shall be made to
each of the Underwriters as against their respective payment of the purchase
price therefor to or upon the order of the Issuing Entity in immediately
available federal funds. The Publicly-Offered Certificates shall be registered
in such names and in such denominations as required by book-entry registration
not less than two full business days prior to the Closing Date. The Depositor
agrees to cause the Publicly-Offered Certificates to be made available for
inspection, checking and packaging in New York, New York on the business day
prior to the Closing Date.

12

--------------------------------------------------------------------------------



4. Offering Procedures. It is understood that the Underwriters propose to offer
the Publicly-Offered Certificates for sale as set forth in the Final Prospectus
and that you will not offer, sell or otherwise distribute the Publicly-Offered
Certificates (except for the sale thereof in exempt transactions) in any state
in which the Publicly-Offered Certificates are not exempt from registration
under “blue sky” or state securities laws (except where the Publicly-Offered
Certificates will have been qualified for offering and sale at your direction
under such “blue sky” or state securities laws).
Neither the Depositor nor any Underwriter will disseminate to any potential
investor information relating to the Publicly-Offered Certificates that
constitutes a “written communication” within the meaning of Rule 405 under the
Securities Act, other than the Preliminary Term Sheet, each Prospectus and, in
the case of the Underwriters, Derived Information or Custom Loan Information,
unless (i) if an Underwriter seeks to disseminate such information, such
Underwriter has obtained the prior consent of the Depositor, or (ii) if the
Depositor seeks to disseminate such information, the Depositor has notified the
Underwriters.
An Underwriter may convey Derived Information or Custom Loan Information to a
potential investor prior to entering into a Contract of Sale with such investor;
provided, however, that Derived Information shall not be distributed in a manner
reasonably designed to lead to its broad unrestricted dissemination within the
meaning of Rule 433(d) under the Securities Act. Each Underwriter shall deliver
to the Depositor and its counsel a copy, in electronic form, of each Free
Writing Prospectus disseminated by such Underwriter that is required to be filed
with the Commission, not later than one business day prior to the date on which
such Free Writing Prospectus is required under the Regulations to be so filed.
Each Underwriter will comply with the requirements of Rule 433(g) applicable to
any Free Writing Prospectus, including document retention and record-keeping.

13

--------------------------------------------------------------------------------



The Depositor represents that it has treated and agrees that it will treat each
Free Writing Prospectus as an “issuer free writing prospectus,” as defined in
Rule 433, and has complied and will comply with the requirements of Rule 433
applicable to any Free Writing Prospectus, including timely Commission filing
where required, legending and record-keeping.
Neither the Depositor nor any Underwriter shall disseminate or file with the
Commission any information relating to Publicly-Offered Certificates in reliance
on Rule 167 or 426 under the Securities Act, nor shall any Underwriter
disseminate any Free Writing Prospectus in a manner reasonably designed to lead
to its broad unrestricted dissemination within the meaning of Rule 433(d) under
the Securities Act.
Prior to or simultaneously with entering into a Contract of Sale, each
Underwriter shall deliver to the related purchaser a copy of the Final
Prospectus, or if prior to the date hereof, a copy of the Preliminary
Prospectus, in the form that such Underwriter and the Depositor have agreed most
recently prior thereto shall be used for offers and sales of the
Publicly-Offered Certificates. Each confirmation of sale with respect to the
Publicly-Offered Certificates delivered by an Underwriter shall, if such
confirmation of sale is not preceded or accompanied by delivery of the Final
Prospectus, include a legend to the following effect, or a similar legend, in
compliance with Rule 173 under the Securities Act:
Rule 173 notice: This security was sold pursuant to an effective registration
statement that is on file with the SEC. You may request a copy of the Prospectus
at www.sec.gov, or by calling 1-800-323-5678.
5. Agreements.
The Depositor agrees with each Underwriter that:

14

--------------------------------------------------------------------------------



(i) The Depositor will cause the Preliminary Prospectus and the Final Prospectus
to be filed with the Commission pursuant to Rule 424(b) under the Securities Act
not later than 9:00 a.m. (New York time) on the Closing Date, will promptly
advise each Underwriter when such Prospectus has been so filed, and, prior to
the termination of the offering of the Publicly-Offered Certificates, will also
promptly advise each Underwriter (i) when any amendment to the Registration
Statement has become effective or any revision of or supplement to the Final
Prospectus has been so filed (unless such amendment, revision or supplement does
not relate to the Publicly-Offered Certificates or the Issuing Entity), (ii) of
any request by the Commission for any amendment of the Registration Statement or
any Final Prospectus or for any additional information (unless such amendment or
request for additional information does not relate to the Publicly-Offered
Certificates or the Issuing Entity), (iii) of any written notification received
by the Depositor of the suspension of qualification of the Publicly-Offered
Certificates for sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose and (iv) of the issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement or the
institution or, to the knowledge of the Depositor, the threatening of any
proceeding for that purpose. The Depositor will use its best efforts to prevent
the issuance of any such stop order and, if issued, to obtain as soon as
possible the withdrawal thereof. The Depositor will not file prior to the
termination of such offering any amendment to the Registration Statement or any
revision of or supplement to the Final Prospectus (other than any such
amendment, revision or supplement which does not relate to Publicly-Offered
Certificates or the Issuing Entity) which shall be disapproved by the
Underwriters after reasonable notice and review of such filing.

15

--------------------------------------------------------------------------------



(ii) If, at any time when a prospectus relating to the Publicly-Offered
Certificates is required to be delivered under the Securities Act, (i) any event
occurs as a result of which the Final Prospectus (including in each case, the
Designated Static Pool Information) or the Preliminary Prospectus (if used by
the Underwriters to enter into a Contract of Sale) as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, or (ii) it shall be
necessary to revise, amend or supplement the Final Prospectus to comply with the
Securities Act or the Regulations of the Commission thereunder, the Depositor
promptly will notify each Underwriter and will, upon the request of any
Underwriter, or may, after consultation with each Underwriter, prepare and file
with the Commission a revision, amendment or supplement which will correct such
statement or omission or effect such compliance, and furnish without charge to
each Underwriter as many copies as such Underwriter may from time to time
reasonably request of an amended Final Prospectus or the Preliminary Prospectus
(if used by the Underwriters to enter into a Contract of Sale) or a supplement
to the Final Prospectus or the Preliminary Prospectus (if used by the
Underwriters to enter into a Contract of Sale) which will correct such statement
or omission or effect such compliance.
(iii) The Depositor will furnish to each Underwriter and counsel to the
Underwriters, without charge, conformed copies of the Registration Statement
(including exhibits thereto) and, so long as delivery of a prospectus relating
to the Publicly-Offered Certificates is required under the Securities Act, as
many copies of the Preliminary Prospectus, the Final Prospectus and any
revisions or amendments thereof or supplements thereto as may be reasonably
requested.

16

--------------------------------------------------------------------------------



(iv) The Depositor will, as between itself and the Underwriters, pay all
expenses incidental to the performance of the obligations of the Depositor, the
Seller or Redwood Trust under this Agreement, including without limitation (i)
expenses of preparing, printing and reproducing the Registration Statement, the
Preliminary Prospectus, the Final Prospectus, any Free Writing Prospectuses, the
Transaction Documents and the Certificates, (ii) the cost of delivering the
Publicly-Offered Certificates to the Underwriters, (iii) the fees charged by
securities rating agencies for rating the Publicly-Offered Certificates, (iv)
all transfer taxes, if any, with respect to the sale and delivery of the
Publicly-Offered Certificates to the Underwriters, (v) any expenses for the
qualification of the Publicly-Offered Certificates under “blue sky” or state
securities laws, including filing fees and the fees and disbursements of counsel
for such Underwriter in connection therewith and in connection with the
preparation of any Blue Sky Survey, (vi) all other costs and expenses incidental
to the performance by the Depositor, the Seller or Redwood Trust of their
respective obligations hereunder which are not otherwise specifically provided
for in this subsection, (vii) the fees of any counsel to the Underwriters,
including the fees incurred in connection with the review of the Transaction
Documents and the preparation of the Underwriting Agreement and the legal
opinions and (viii) the fees of any accountants in connection with preparation
of any comfort letters in connection with a Prospectus or with respect to
Designated Static Pool Information. In addition, it is understood that, except
as provided in this paragraph (iv) and in Section 9 hereof, the Underwriters
will pay all the following additional expenses: (i) any transfer taxes on resale
of any of the Publicly-Offered Certificates by them and (ii) any advertising
expenses connected with any offers that such Underwriters may make.

17

--------------------------------------------------------------------------------



(v) So long as any Publicly-Offered Certificates are outstanding, upon request
of any Underwriter, the Depositor will furnish, or will cause to be furnished,
to such Underwriter, as soon as available, a copy of (i) the annual statement of
compliance prepared by the Master Servicer and the servicers pursuant to the
Pooling and Servicing Agreement or the Assignment Agreements, respectively, (ii)
each report regarding the Publicly-Offered Certificates filed with the
Commission under the Exchange Act or mailed to the holders of the
Publicly-Offered Certificates and (iii) from time to time, such other
information concerning the Publicly-Offered Certificates which may be furnished
by the Depositor or the Trustee without undue expense and without violation of
applicable law.
(vi) [Reserved]
(vii) For a period ending on the Closing Date, the Depositor shall not offer or
sell, or announce the offering of, or cause any trust created by the Depositor
to offer or sell, or announce the offering of, any mortgage pass-through
certificates or other similar mortgage-related securities, without the prior
written consent of the Underwriters.
(viii) The Depositor has prepared the Preliminary Prospectus described in
Section 1(i) relating to the Publicly-Offered Certificates, in a form consented
to by the Underwriters, and has filed or will file the Preliminary Prospectus
within the period required by Rule 424(b).

18

--------------------------------------------------------------------------------



(ix) All written and graphic communications relating to the Publicly-Offered
Certificates used prior to the availability of a Prospectus will comply with the
requirements of Rule 433, including the inclusion of the legend required by Rule
433(c)(2).
Redwood Trust covenants with each Underwriter and with the Depositor that it
shall notify you and the Depositor of the occurrence of any material events
respecting the activities, affairs or condition, financial or otherwise, of
Redwood Trust and its subsidiaries and, if as a result of any such event it is
necessary to amend or supplement any Prospectus in order to make such Prospectus
not misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, Redwood Trust will forthwith supply such information
to the Depositor as shall be necessary for the Depositor to prepare an amendment
or supplement to such Prospectus so that, as so amended or supplemented, such
Prospectus (including in each case, the Designated Static Pool Information) will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances existing at the time it is delivered to a purchaser, not
misleading.
6. Conditions to the Obligations of Underwriters. The obligation of each
Underwriter to purchase the Publicly-Offered Certificates to be purchased by it
as set forth on Schedule 1 annexed hereto shall be subject to the accuracy in
all material respects of the representations and warranties on the part of the
Seller, the Depositor and Redwood Trust contained herein as of the date hereof
and as of the Closing Date, to the accuracy of the statements of the Seller, the
Depositor and Redwood Trust made in any officer’s certificate pursuant to the
provisions hereof, to the performance in all material respects by the Seller,
the Depositor and Redwood Trust of its obligations hereunder and to the
following additional conditions:

19

--------------------------------------------------------------------------------



No stop order suspending the effectiveness of the Registration Statement shall
have been issued and no proceedings for that purpose shall have been instituted
and be pending or shall have been threatened, any requests for additional
information on the part of the Commission (to be included in the Registration
Statement or in a Prospectus or otherwise) shall have been complied with to the
reasonable satisfaction of the Underwriters, and the Preliminary Prospectus and
the Final Prospectus shall have been filed or transmitted for filing with the
Commission not later than the time the same is required to be filed or
transmitted for filing pursuant to the Regulations of the Commission.
Each of the Depositor and the Seller shall have furnished to the Underwriters a
certificate, dated the Closing Date, signed by the Chairman of the Board or the
President and the principal financial or accounting officer of such entity, to
the effect that each signer of such certificate has carefully examined the
Registration Statement, the Final Prospectus, the Preliminary Prospectus, the
Designated Static Pool Information and this Agreement and that:
(i) The representations and warranties made by such entity herein are true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and such entity has complied with all
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;
(ii) No stop order suspending the effectiveness of the Registration Statement
has been issued, and no proceedings for that purpose have been instituted and
are pending or, to the knowledge of such officer, have been threatened as of the
Closing Date;
(iii) Nothing has come to the attention of such officer that would lead such
officer to believe that the Preliminary Prospectus or the Final Prospectus
(including in each case, the Designated Static Pool Information) contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and

20

--------------------------------------------------------------------------------



(iv) Nothing has come to the attention of such officer that would lead such
officer to believe that any Seller Mortgage Loan Information contains any untrue
statement of a material fact or, in conjunction with the Preliminary Prospectus
or the Final Prospectus (including in each case, the Designated Static Pool
Information), omits any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
Redwood Trust shall have furnished to the Underwriters a certificate, dated the
Closing Date, of Redwood Trust, signed by the Chairman of the Board or President
and the principal financial or accounting officer of Redwood Trust, to the
effect that each signer of such certificate has carefully examined the
Registration Statement, the Preliminary Prospectus, the Final Prospectus, the
Designated Static Pool Information and this Agreement and that:
(v) The representations and warranties of Redwood Trust herein are true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and Redwood Trust has complied with all
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;
(vi) No stop order suspending the effectiveness of the Registration Statement
has been issued, and no proceedings for that purpose have been instituted and
are pending or, to the knowledge of such officer, have been threatened as of the
Closing Date; and

21

--------------------------------------------------------------------------------



(vii) Nothing has come to the attention of such officer that would lead such
officer to believe that the Preliminary Prospectus or the Final Prospectus
(including in each case, the Designated Static Pool Information) contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
Each of the Depositor and the Seller shall have furnished to you an opinion,
dated the Closing Date, of Tobin & Tobin, special counsel to the Depositor and
the Seller, in form and substance satisfactory to the Underwriters and counsel
to the Underwriters, to the effect that:
(viii) Such entity has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of its incorporation
and is duly qualified to do business in, and is in good standing as a foreign
corporation under the laws of, each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition (financial or otherwise),
earnings, regulatory affairs, business affairs, business prospects or properties
of such entity; and such entity holds all material licenses, certificates and
permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;
(ix) No filing or registration with, notice to, or consent, approval,
authorization, order or other action of any governmental agency or body or any
court is required for the consummation by such entity of the transactions
contemplated by the terms of the Transaction Documents to which it is a party
except such as may be required under the “blue sky” or state securities laws of
any jurisdiction in connection with the offering, sale or acquisition of the
Publicly-Offered Certificates, any recordations of the Mortgage Loans to the
Trustee (to the extent such recordations are required pursuant to the Pooling
and Servicing Agreement) that have not yet been completed and such other
approvals as have been obtained;

22

--------------------------------------------------------------------------------



(x) The issuance, delivery and sale of the Publicly-Offered Certificates to be
purchased by the Underwriters pursuant to this Agreement, the execution and
delivery of the Transaction Documents by such entity and the consummation of any
of the transactions contemplated by the terms of the Transaction Documents do
not conflict with or result in a breach or violation of any material term or
provision of, or constitute a default under, the certificate of incorporation or
by-laws of such entity, or any indenture, contract, lease, mortgage, deed of
trust, note, agreement or other evidence of indebtedness or other agreement,
obligation or instrument to which such entity is a party or by which it or its
property is bound, or any statute or any law, decree, order, rule or regulation
applicable to such entity of any court, regulatory body, administrative agency
or governmental body having jurisdiction over such entity or its properties;
(xi) There are no legal or governmental actions, investigations or proceedings
pending to which such entity is a party, or, to the best knowledge of such
counsel, threatened against the such entity, (A) asserting the invalidity of any
Transaction Document or the Certificates, (B) seeking to prevent the issuance of
the Certificates or the consummation of any of the transactions contemplated by
any Transaction Document, (C) which might materially and adversely affect the
performance by such entity of its respective obligations under, or the validity
or enforceability of, any Transaction Document or the Certificates or (D)
seeking to affect adversely the Federal income tax attributes of the
Publicly-Offered Certificates as described in the Final Prospectus under the
heading “Material Federal Income Tax Consequences” or the state income tax
attributes of the Publicly-Offered Certificates as described in the Final
Prospectus under the heading “State Tax Considerations;”

23

--------------------------------------------------------------------------------



(xii) The Registration Statement and any amendments thereto have become
effective under the Securities Act; to the best knowledge of such counsel, no
stop order suspending the effectiveness of the Registration Statement has been
issued and not withdrawn, no proceedings for that purpose have been instituted
or threatened and not terminated; and the Registration Statement and each
Prospectus and each amendment or supplement thereto (in the case of the
Registration Statement and the Final Prospectus), as of their respective
effective or issue dates (other than the financial and statistical information
contained therein as to which such counsel need express no opinion), complied as
to form in all material respects with the applicable requirements of the
Securities Act and the respective rules and regulations thereunder;
(xiii) To the best knowledge of such counsel, there are no material contracts,
indentures or other documents of a character required to be described or
referred to in the Registration Statement or any Prospectus or to be filed as
exhibits to the Registration Statement other than those described or referred to
therein or filed or incorporated by reference as exhibits thereto;
(xiv) Each Transaction Document to which such entity is a party has been duly
authorized, executed and delivered by such entity and constitutes a valid, legal
and binding agreement of such entity enforceable against such entity in
accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;

24

--------------------------------------------------------------------------------



(xv) The direction by the Depositor to the Trustee to execute, authenticate and
deliver the Publicly-Offered Certificates has been duly authorized by the
Depositor, and the Publicly-Offered Certificates, when authenticated by the
Trustee in the manner anticipated by the Pooling and Servicing Agreement and
delivered and paid for by you as provided in this Agreement, will be validly
issued and outstanding and entitled to the benefits of the Pooling and Servicing
Agreement;
(xvi) The Publicly-Offered Certificates and the Transaction Documents conform in
all material respects to the descriptions thereof contained in the Final
Prospectus;
(xvii) The statements in the Final Prospectus under the headings “Certain Legal
Aspects of the Loans” and “Legal Investment,” to the extent that they constitute
matters of law or legal conclusions with respect thereto, have been reviewed by
such counsel and are correct in all material respects;
(xviii) The Publicly-Offered Certificates indicated under the heading “Summary
of Terms — Legal Investment” in the Final Prospectus to be “mortgage related
securities” will be mortgage related securities, as defined in Section 3(a)(41)
of the Exchange Act, so long as such Publicly-Offered Certificates are rated in
one of the two highest rating categories by at least one nationally recognized
statistical rating organization; and

25

--------------------------------------------------------------------------------



(xix) The Pooling and Servicing Agreement is not required to be qualified under
the Trust Indenture Act of 1939, as amended, and neither the Depositor nor the
Issuing Entity is required to be registered as an “investment company” under the
1940 Act.
Such opinion of counsel shall also include negative assurances with respect to
the Preliminary Prospectus and the Final Prospectus.
Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Seller, the
Depositor and Redwood Trust. Such opinion may be qualified as an opinion only on
the laws of the States of New York, California and Delaware and the federal law
of the United States. To the extent that such firm relies upon the opinion of
other counsel in rendering any portion of its opinion, the opinion of such other
counsel shall be attached to and delivered with the opinion of such firm that is
delivered to you.
The Depositor shall have furnished to the Underwriters an opinion, dated the
Closing Date, of Chapman and Cutler LLP, special tax counsel to the Depositor,
in form and substance satisfactory to the Underwriters and counsel to the
Underwriters, to the effect that:
(xx) the statements in the Final Prospectus under the heading “Material Federal
Income Tax Consequences,” as supplemented or modified by the statements in the
Prospectus Supplement under the heading “Federal Income Tax Consequences,” to
the extent that they constitute matters of law or legal conclusions with respect
to Federal income tax matters, are correct in all material respects;

26

--------------------------------------------------------------------------------



(xxi) each segregated asset pool for which the Pooling and Servicing Agreement
directs the Trustee to make a REMIC election will qualify as a REMIC within the
meaning of Section 860D of the Code;
(xxii) the Reserve Fund is an “outside reserve fund” that is beneficially owned
by the owners of the Class 1-XA and Class 1-XB Certificates, as applicable; and
(xxiii) the rights of the owners of the Class 1-A1, Class 1-A2, Class 1-B1 and
Class 1-B2 Certificates with respect to the Reserve Fund represent, for federal
income tax purposes, contractual rights that are separate from their regular
interests within the meaning of Treasury Regulations Section 1.860G-2(i)
Redwood Trust shall have furnished to the Underwriters an opinion, dated the
Closing Date, of Tobin & Tobin, special counsel to Redwood Trust, in form and
substance satisfactory to the Underwriters and counsel to the Underwriters, to
the effect that:
(xxiv) Redwood Trust has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland and is duly
qualified to do business in, and is in good standing as a foreign corporation
under the laws of, each jurisdiction where the character of its properties or
the nature of its activities makes such qualification necessary, except such
jurisdictions, if any, in which the failure to be so qualified will not have a
material adverse effect on the condition (financial or otherwise), earnings,
regulatory affairs, business affairs, business prospects or properties of
Redwood Trust; and Redwood Trust holds all material licenses, certificates and
permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;

27

--------------------------------------------------------------------------------



(xxv) Each Transaction Document to which Redwood Trust is a party has been duly
authorized, executed and delivered by Redwood Trust and constitutes a valid,
legal and binding agreement of Redwood Trust, enforceable against Redwood Trust
in accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;
(xxvi) No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation by Redwood Trust of the
transactions contemplated by the terms of the Transaction Documents to which
Redwood Trust is a party except such as may be required under the “blue sky” or
state securities laws of any jurisdiction in connection with the offering, sale
or acquisition of the Publicly-Offered Certificates, any recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement) that have not yet
been completed and such other approvals as have been obtained;
(xxvii) The consummation of any of the transactions contemplated by the terms of
the Transaction Documents to which Redwood Trust is a party do not conflict with
or result in a breach or violation of any material term or provision of, or
constitute a default under, the charter or by-laws of Redwood Trust, or, to the
best knowledge of such counsel, any indenture or other agreement or instrument
to which Redwood Trust is a party or by which it is bound, or any statute or
regulation applicable to Redwood Trust or any order of any court, regulatory
body, administrative agency or governmental body having jurisdiction over
Redwood Trust; and

28

--------------------------------------------------------------------------------



(xxviii) There are no legal or governmental actions, investigations or
proceedings pending to which Redwood Trust is a party, or, to the best knowledge
of such counsel, threatened against Redwood Trust, (A) asserting the invalidity
of any Transaction Document to which Redwood Trust is a party or (B) which might
materially and adversely affect the performance by Redwood Trust of its
obligations under, or the validity or enforceability of any Transaction Document
to which Redwood Trust is a party.
Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than Redwood Trust,
the Seller and the Depositor. Such opinion may be qualified as an opinion only
on the laws of the States of Maryland, New York and California and the federal
law of the United States. To the extent that such counsel relies upon the
opinion of other counsel in rendering any portion of its opinion, the opinion of
such other counsel shall be attached to and delivered with the opinion of such
counsel that is delivered to the Underwriters.
The Trustee shall have furnished to the Underwriters an opinion, dated the
Closing Date, of Pryor Cashman Sherman & Flynn LLP, counsel to the Trustee, in
form and substance satisfactory to the Underwriters and counsel to the
Underwriters, to the effect that:
(xxix) The Trustee has been duly organized and is validly existing as a national
banking association duly organized under the laws of the United States of
America, and is duly qualified to do business in each jurisdiction where the
character of its properties or the nature of its activities makes such
qualification necessary, except such jurisdictions, if any, in which the failure
to be so qualified will not have a material adverse effect on the condition
(financial or otherwise), earnings, regulatory affairs, business affairs,
business prospects or properties of the Trustee; and the Trustee holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its business as described in the Final Prospectus;

29

--------------------------------------------------------------------------------



(xxx) The Pooling and Servicing Agreement has been duly authorized, executed and
delivered by the Trustee and constitutes a valid, legal and binding agreement of
the Trustee, enforceable against the Trustee in accordance with its terms,
subject, as to enforceability to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law;
(xxxi) No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation by the Trustee of the
transactions contemplated by the terms of the Pooling and Servicing Agreement,
except any such as may be required under the “blue sky” or state securities laws
of any jurisdiction in connection with the offering, sale or acquisition of the
Publicly-Offered Certificates, any recordations of the assignment of the
Mortgage Loans to the Trustee (to the extent such recordations are required
pursuant to the Pooling and Servicing Agreement) that have not yet been
completed and such other approvals as have been obtained; and
(xxxii) The consummation of any of the transactions contemplated by the Pooling
and Servicing Agreement do not conflict with or result in a breach or violation
of any material term or provision of, or constitute a default under, the charter
or by-laws of the Trustee, or, to the best knowledge of such counsel, any
indenture or other agreement or instrument to which the Trustee is a party or by
which it is bound, or any statute or regulation applicable to the Trustee or any
order of any court, regulatory body, administrative agency or governmental body
having jurisdiction over the Trustee.

30

--------------------------------------------------------------------------------



Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Trustee.
Such opinion may be qualified as an opinion only on the laws of the States of
New York and Delaware and the federal law of the United States. To the extent
that such counsel relies upon the opinion of other counsel in rendering any
portion of its opinion, the opinion of such other counsel shall be attached to
and delivered with the opinion of such counsel that is delivered to the
Underwriters.
The Master Servicer and the Securities Administrator shall have furnished to the
Underwriters an opinion, dated the Closing Date, of in-house counsel to the
Master Servicer and Hunton & Williams LLP, counsel to such parties, in form and
substance satisfactory to the Underwriters and counsel to the Underwriters, to
the effect that:
(xxxiii) Each of the Master Servicer and the Securities Administrator has been
duly organized and is validly existing as a national banking association under
the laws of the United States of America, and is duly qualified to do business
in each jurisdiction where the character of its properties or the nature of its
activities makes such qualification necessary, except such jurisdictions, if
any, in which the failure to be so qualified will not have a material adverse
effect on the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of the such party; and such
party holds all material licenses, certificates and permits from all
governmental authorities necessary for the conduct of its business as described
in the Final Prospectus;

31

--------------------------------------------------------------------------------



(xxxiv) The Pooling and Servicing Agreement has been duly authorized, executed
and delivered by each of the Master Servicer and the Securities Administrator
and constitutes a valid, legal and binding agreement of the such party,
enforceable against such party in accordance with its terms, subject, as to
enforceability to bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and to general principles of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law;
(xxxv) No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation by any of the Master Servicer or
the Securities Administrator of the transactions contemplated by the terms of
the Pooling and Servicing Agreement;
(xxxvi) The consummation of any of the transactions contemplated by the terms of
the Pooling and Servicing Agreement do not conflict with or result in a breach
or violation of any material term or provision of, or constitute a default
under, the charter or by-laws of any of the Master Servicer or the Securities
Administrator or, to the best knowledge of such counsel, any indenture or other
agreement or instrument to which such party is a party or by which it is bound,
or any statute or regulation applicable to such party or any order of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over such party; and

32

--------------------------------------------------------------------------------



(xxxvii) There are no legal or governmental actions, investigations or
proceedings pending to which any of the Master Servicer or the Securities
Administrator is a party, or, to the best knowledge of such counsel, threatened
against the such party, (A) asserting the invalidity of the Pooling and
Servicing Agreement or (B) which might materially and adversely affect the
performance by such party of its obligations under, or the validity or
enforceability of, the Pooling and Servicing Agreement.
Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Master
Servicer or Securities Administrator. Such opinion may be qualified as an
opinion only on the laws of the States of New York and Delaware and the federal
law of the United States. To the extent that such counsel relies upon the
opinion of other counsel in rendering any portion of its opinion, the opinion of
such other counsel shall be attached to and delivered with the opinion of such
counsel that is delivered to the Underwriters.
The Underwriters shall have received copies of any opinions of counsel delivered
to the rating agencies set forth in the Final Prospectus as rating the
Publicly-Offered Certificates, including, but not limited to, any “true sale,”
“non-consolidation” or “perfection” opinions. Any such opinions shall be dated
the Closing Date and addressed to the Underwriters or accompanied by reliance
letters addressed to the Underwriters.
The Underwriters shall have received from their counsel such opinion or
opinions, dated the Closing Date, with respect to the issuance and sale of the
Publicly-Offered Certificates, the Registration Statement and each Prospectus,
and such other related matters as you may reasonably require, including a
negative assurance letter with respect to the Preliminary Prospectus or the
Final Prospectus.

33

--------------------------------------------------------------------------------



The Depositor’s independent accountants, Deloitte & Touche LLP shall have
furnished to the Underwriters a letter or letters addressed to the Underwriters
and dated as of or prior to the date of first use of the Preliminary Prospectus
or the Final Prospectus in the form and reflecting the performance of the
procedures previously agreed to by the Depositor and the Underwriters.
Subsequent to the date hereof, there shall not have occurred any change, or any
development involving a prospective change in or affecting the earnings,
business or properties of Redwood Trust, the Depositor or the Seller which, in
your judgment, materially impairs the investment quality of the Publicly-Offered
Certificates so as to make it impractical or inadvisable to proceed with the
public offering or the delivery of the Publicly-Offered Certificates as
contemplated by the Final Prospectus.
The Publicly-Offered Certificates shall be rated not lower than the required
ratings set forth under the heading “Ratings” in the Final Prospectus, such
ratings shall not have been rescinded and no public announcement shall have been
made that any such required rating of the Publicly-Offered Certificates has been
placed under review (otherwise than for possible upgrading).
The Depositor shall have furnished to the Underwriters such further information,
certificates and documents as the Underwriters may reasonably have requested,
and all proceedings in connection with the transactions contemplated by this
Agreement and all documents incident hereto shall be in all material respects
satisfactory in form and substance to the Underwriters and their counsel.

34

--------------------------------------------------------------------------------



If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, this Agreement and all
obligations of an Underwriter hereunder may be canceled at, or at any time prior
to, the Closing Date by such Underwriter. Notice of such cancellation shall be
given to the Depositor in writing, or by telephone or telegraph confirmed in
writing.
7. Termination. This Agreement shall be subject to termination in your absolute
discretion, by notice given to the Depositor if, subsequent to the date hereof,
(i) trading generally shall have been suspended or materially limited on, or by,
as the case may be, any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market, the Chicago Board of Options Exchange, the
Chicago Mercantile Exchange or the Chicago Board of Trade, (ii) trading of any
securities of Redwood Trust or the Depositor shall have been suspended on any
exchange or in any over-the-counter market, (iii) a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred, (iv) any moratorium on commercial banking activities shall have
been declared by Federal or New York State authorities or (v) there shall have
occurred any outbreak or escalation of hostilities, or any change in financial
markets or any calamity or crisis that, in your judgment, is material and
adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Publicly-Offered Certificates on the
terms and in the manner contemplated in the Final Prospectus.
8. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Depositor,
the Seller and Redwood Trust and their respective officers and of each
Underwriter set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Underwriter or the Depositor, the Seller or Redwood Trust, and will survive
delivery of and payment for the Publicly-Offered Certificates. The provisions of
Sections 5(a)(iv), 9, 11 and 12 hereof shall survive the termination or
cancellation of this Agreement.

35

--------------------------------------------------------------------------------



9. Reimbursement of Underwriter Expenses. If for any reason, other than default
by any Underwriter in its obligation to purchase the Publicly-Offered
Certificates or termination by any Underwriter pursuant to Section 7 hereof, the
Publicly-Offered Certificates are not delivered as provided herein, the
Depositor, the Seller and Redwood Trust jointly and severally agree to reimburse
each Underwriter for all damages, losses and out-of-pocket expenses of such
Underwriter, including reasonable fees and disbursements of its counsel,
reasonably incurred by such Underwriter in making preparations for the purchase,
sale and delivery of the Publicly-Offered Certificates, but the Depositor, the
Seller and Redwood Trust shall then be under no further liability to any
Underwriter with respect to the Publicly-Offered Certificates, except as
provided in Sections 5(a)(iv), 8, 11 or 12 hereof.
10. Certain Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:
Custom Loan Information: Such information regarding the Mortgage Loans as is
disseminated by any Underwriter to a potential investor, exclusive of any Seller
Mortgage Loan Information (in the form provided by the Depositor) and
information included in the Preliminary Term Sheet.
 
Contract of Sale: A valid contract, whether oral or written, by which a third
party becomes committed to purchase any Publicly-Offered Certificates from any
Underwriter and such Underwriter becomes committed to sell such Publicly-Offered
Certificates to such third party; provided that "Contract of Sale" excludes any
action by such third party and such Underwriter prior to such commitments.
 

36

--------------------------------------------------------------------------------



Derived Information: Such information regarding the Publicly-Offered
Certificates as is disseminated by any Underwriter to a potential investor,
which information is prepared on the basis of or derived from Seller Mortgage
Loan Information (e.g., tables and/or charts displaying with respect to any
Class or Classes of Publicly-Offered Certificates, any of the following: yield,
average life, duration, expected maturity, interest rate sensitivity, loss
sensitivity) from, but does not include (i) Issuer Information, (ii) information
contained in the Registration Statement, any Prospectus or any amendment or
supplement to any of them, taking into account information incorporated therein
by reference or (iii) Seller Mortgage Loan Information.
 
Free Writing Prospectus: The Preliminary Term Sheet and any Custom Loan
Information, Derived Information or other information relating to the
Publicly-Offered Certificates disseminated by the Depositor (with prior
notification to the Underwriters pursuant to Section 4) or by any Underwriter
(with the prior consent of the Depositor pursuant to Section 4), that
constitutes a “free writing prospectus” within the meaning of Rule 405 under the
Securities Act.
 
Issuer Information: Such information as defined in Rule 433(h) under the
Securities Act and information that is based on or derived from such
information, but excluding Derived Information or Custom Loan Information.
 
Preliminary Term Sheet: Collectively, the preliminary term sheet dated June 28,
2007 relating to Group 1 of certain classes of the Publicly-Offered Certificates
and the preliminary term sheet dated June 28, 2007 relating to Group 2 of
certain classes of the Publicly-Offered Certificates.
 

37

--------------------------------------------------------------------------------



Seller Mortgage Loan Information: Information relating to the Mortgage Loans
furnished by or on behalf of the Depositor or the Seller to the Underwriters.
Spread: The excess, if any, of (i) the purchase prices paid by investors to an
Underwriter for the Publicly-Offered Certificates over (ii) the purchase price
paid by such Underwriter to the Depositor for the Publicly-Offered
Certificates purchased by such Underwriter.
Underwriter Information: The only written information furnished by or on behalf
of an Underwriter to the Depositor specifically for use in connection with the
preparation of the Registration Statement, any Prospectus or any Free Writing
Prospectus, such information being specified on Exhibit A attached hereto.
11. Indemnification. (a) The Depositor, the Seller and Redwood Trust jointly and
severally agree to indemnify and hold harmless each Underwriter and each person
who controls an Underwriter within the meaning of either the Securities Act or
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or in any revision or amendment thereof or supplement
thereto, (ii) the omission or alleged omission to state therein a material fact
required to be stated in the Registration Statement or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) any untrue statement or alleged untrue statement of
a material fact contained in the Preliminary Prospectus (expressly including any
information relating to a servicer or an originator), taken together with the
Designated Static Pool Information, (iv) the omission or alleged omission to
state therein a material fact required to be stated in the Preliminary
Prospectus (expressly including any information relating to a servicer or an
originator), taken together with the Designated Static Pool Information, or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (v) any untrue statement or alleged
untrue statement of a material fact contained in the Final Prospectus (expressly
including any information relating to a servicer or an originator), taken
together with the Designated Static Pool Information, or in any revision or
amendment thereof or supplement thereto, (vi) the omission or alleged omission
to state in the Final Prospectus (expressly including any information relating
to a servicer or an originator) or the Designated Static Pool Information, or in
any revision or amendment thereof or supplement thereto, a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, (vii)
any untrue statement or alleged untrue statement of a material fact contained in
a Free Writing Prospectus, or (viii) the omission or alleged omission to state
therein a material fact required to be stated in a Free Writing Prospectus or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and further agree to promptly
reimburse each such indemnified party for any legal or other expenses reasonably
incurred by it or him, as incurred, in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action; provided, however, that none of the Depositor, the Seller or Redwood
Trust shall be liable to a particular Underwriter or any person who controls
such Underwriter to the extent that any misstatement or alleged misstatement or
omission or alleged omission (i) was made in the Preliminary Prospectus, the
Final Prospectus, any Free Writing Prospectus, the Registration Statement or the
Designated Static Pool Information, as applicable, pursuant to Underwriter
Information, Derived Information or Custom Loan Information disseminated by such
Underwriter (unless such misstatement or alleged misstatement or omission or
alleged omission resulted from an error or material omission in the Seller
Mortgage Loan Information) or (ii) was corrected (with such correction timely
delivered to the Underwriter) at least one business day prior to the written
confirmation of such sale and such correction did not materially and adversely
affect the marketing or pricing of the Publicly-Offered Certificates and such
Underwriter did not deliver, at or prior to the written confirmation of such
sale, a copy of the Final Prospectus as then revised, amended or supplemented in
any case where such delivery is required by the Securities Act or the Exchange
Act, if the Depositor has previously furnished copies thereof to the
Underwriters in accordance with the terms of this Agreement. This agreement as
to indemnity will be in addition to any liability that the Depositor, the Seller
or Redwood Trust may otherwise have.

38

--------------------------------------------------------------------------------



Each Underwriter severally agrees to indemnify and hold harmless the Depositor,
Redwood Trust and the Seller, the officers of the Depositor who signed the
Registration Statement or any amendment thereof, the directors of the Depositor,
and each person who controls the Depositor, Redwood Trust or the Seller within
the meaning of either the Securities Act or the Exchange Act, to the same extent
as the foregoing indemnities from the Depositor, the Seller and Redwood Trust to
each Underwriter; provided, however, that an Underwriter will be liable in any
such case only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with Underwriter Information, Derived Information or Custom Loan
Information, as applicable, furnished by that particular Underwriter to the
Depositor or to a prospective investor, except to the extent that any untrue
statement or alleged untrue statement therein or omission therefrom (or is
alleged to have resulted) directly from an error in the Seller Mortgage Loan
Information that was used in the preparation of either (x) any Underwriter
Information, Derived Information or Custom Loan Information (or amendment or
supplement thereof) or (y) any written or electronic materials furnished to
prospective investors on which the Underwriter Information (or amendments or
supplements) were based. This agreement as to indemnity will be in addition to
any liability that any Underwriter may otherwise have.

39

--------------------------------------------------------------------------------



Promptly after receipt of notice of the commencement of any action by an
indemnified party under this Section 11, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 11, notify the indemnifying party in writing of the commencement
thereof; provided, however, that the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability which it may
have to any indemnified party, unless the indemnifying party is materially
prejudiced by such failure to notify and in any event shall not relieve the
indemnifying party from any liability which it may have to any indemnified party
other than under this Section 11. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof, with counsel satisfactory to such indemnified
party; provided, however, that if the defendants in any such action include both
the indemnified party and the indemnifying party and the indemnified party
(including impleaded parties) and the indemnified party or parties shall have
reasonably concluded that there may be legal defenses available to it or them
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to elect separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the next preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel (in addition to local
counsel) for each of, and approved by, the Underwriters in the case of paragraph
(a) of this Section 11, representing the related indemnified parties under such
paragraph (a) who are parties to such action), (ii) the indemnifying party shall
not have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action or (iii) the indemnifying party has authorized the employment of counsel
for the indemnified party at the expense of the indemnifying party; and except
that, if clause (i) or (iii) is applicable, such liability shall only be in
respect of the counsel referred to in such clause (i) or (iii). No indemnifying
party shall, without the consent of the indemnified party, effect any settlement
of any pending or threatened proceeding in respect of which any indemnified
party is or could have been a party and indemnity could have been sought
hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

40

--------------------------------------------------------------------------------



12. Contribution. If the indemnification provided for in Section 11 is
unavailable or insufficient to hold harmless an indemnified party under Section
11, then each indemnifying party shall contribute to the amount paid or payable
by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in Section 11 above in such proportion as is appropriate
to reflect the relative benefits received by the Depositor, the Seller and
Redwood Trust on the one hand and the Underwriter on the other from the offering
of the Publicly-Offered Certificates or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Depositor, the Seller and Redwood Trust
on the one hand and the Underwriter on the other in connection with the
statements or omissions or alleged statements or alleged omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the
Depositor, the Seller and Redwood Trust on the one hand and the Underwriters on
the other shall be in such proportion so that the Underwriters are responsible
for an amount equal to the Spread, and the Depositor, the Seller and Redwood
Trust are responsible for the balance. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omissions or alleged omission to state a material fact
relates to information supplied by the Depositor, the Seller or Redwood Trust or
by the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this Section
12 shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any action
or claim which is the subject of this Section 12. An Underwriter shall not be
required to contribute any amount in excess of (x) the Spread of such
Underwriter, over (y) the amount of any damages which the applicable Underwriter
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. The obligation of any Underwriter to
contribute under this Section 12 is several in proportion to the portion of the
Spread applicable to it. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

41

--------------------------------------------------------------------------------



13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns, and no other
person will have any right or obligation hereunder.
14. Applicable Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed therein, without reference to its conflict of law provisions
(other than Section 5-1401 of the General Obligations Law), and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws.
15. No Advisory or Fiduciary Responsibility. The Depositor acknowledges and
agrees that: (i) the purchase and sale of the Publicly-Offered Certificates
pursuant to this Agreement, including the determination of the public offering
price of the Publicly-Offered Certificates and any related discounts and
commissions, is an arm’s-length commercial transaction between the Depositor, on
the one hand, and the several Underwriters, on the other hand, and the Depositor
is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated by this Agreement;
(ii) in connection with each transaction contemplated hereby and the process
leading to such transaction each Underwriter is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary of the Depositor
or its affiliates, stockholders, creditors or employees or any other party;
(iii) no Underwriter has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Depositor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising the Depositor on other matters)
or any other obligation to the Depositor except the obligations expressly set
forth in this Agreement; (iv) the several Underwriters and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Depositor and that the several
Underwriters have no obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Underwriters have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Depositor has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.
 

42

--------------------------------------------------------------------------------



This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Depositor and the several Underwriters, or any of
them, with respect to the subject matter hereof. The Depositor hereby waives and
releases, to the fullest extent permitted by law, any claims that the Depositor
may have against the several Underwriters with respect to any breach or alleged
breach of agency or fiduciary duty.
16. The Depositor acknowledges and agrees that the Underwriters are acting
solely in the capacity of an arm's length contractual counterparty to the
Depositor with respect to the offering of Publicly-Offered
Certificates contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Depositor or any other person. In addition, neither the
Representative nor any other Underwriter is advising the Depositor or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Depositor shall consult with its own advisors concerning such
matters, and the Underwriters shall have no responsibility or liability to the
Depositor with respect thereto. Any review by the Underwriters of the Depositor,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Underwriters and
shall not be on behalf of the Depositor

43

--------------------------------------------------------------------------------



17. Miscellaneous. Time shall be of the essence of this Agreement. This
Agreement, together with any contemporaneous written agreements and any prior
written agreements (to the extent not superseded by this Agreement) that relate
to the offering of the Publicly-Offered Certificates, represents the entire
agreement between Depositor, the Seller and Redwood Trust, on the one hand, and
the Underwriters, on the other, with respect to the preparation of the
Preliminary Prospectus, the Final Prospectus and any Free Writing Prospectus,
the conduct of the offering and the purchase and sale of the Publicly-Offered
Certificates. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated except by a writing signed by the party against whom
enforcement of such change, waiver, discharge or termination is sought. This
Agreement may be signed in any number of counterparts, each of which shall be
deemed an original, which taken together shall constitute one and the same
instrument.
18. Notices. All communications hereunder shall be in writing and effective only
on receipt and, if sent to an Underwriter, shall be delivered to the address
specified on the signature page hereof; provided, that in the case of Morgan
Stanley & Co. Incorporated, a copy of any such communication shall also be
delivered to 1585 Broadway, New York, New York 10036, attention of Jim Lee, Esq.
If such notice is sent to the Depositor, the Seller or Redwood Trust, it shall
be delivered to One Belvedere Place, Suite 330, Mill Valley, California 94941,
attention of John Isbrandtsen, Vice President.

44

--------------------------------------------------------------------------------



* * *
 

45

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement
please sign and return to the undersigned a counterpart hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement by and among
the Depositor, the Seller, Redwood Trust and each Underwriter relating to the
Publicly-Offered Certificates.
Very truly yours,
 
REDWOOD TRUST, INC.




By:                      
Name: John Isbrandtsen
Title: Vice President


RWT HOLDINGS, INC.,
as Seller




By:                       
Name: John Isbrandtsen
Title: Vice President


SEQUOIA RESIDENTIAL FUNDING, INC.,
as Depositor




By:                     
Name: John Isbrandtsen
Title: Vice President




--------------------------------------------------------------------------------



The foregoing Agreement
is hereby confirmed and accepted by:
 
MORGAN STANLEY & CO. INCORPORATED
 
By:                         
Name: 
Title: 
Address: Morgan Stanley & Co. Incorporated
 1585 Broadway
 New York, NY 10036
 


WACHOVIA CAPITAL MARKETS, LLC
 
By:                         
Name: 
Title: 
Address: One Wachovia Center
 301 South College Street
 Charlotte, North Carolina 28288
 


GREENWICH CAPITAL MARKETS, INC.


By:                         
Name: 
Title: 
Address: Greenwich Capital Markets, Inc.
 600 Steamboat Road
 Greenwich, Connecticut 06830
 



--------------------------------------------------------------------------------


 
Schedule 1 - Schedule of Publicly-Offered Certificates
 




 
 
 
 
 
Class
 
 
Original
Class
Principal or Notional
Amount(1)
 
 
 
 
 
Class Interest Rate(2)
 
 
 
 
Purchase
Price
Percentage(3)
 
Original Amount to be purchased by Morgan Stanley & Co. Incorporated
 
Original Amount to be purchased by Wachovia Capital Markets, LLC
 
Original Amount to be purchased by Greenwich Capital Markets, Inc.
 
1-A1
 
$
417,157,000
   
Adjustable
   
100.00
%
$
166,862,800
 
$
125,147,100
 
$
125,147,100
 
1-A2
 
$
15,875,000
   
Adjustable
   
100.00
%
$
6,350,000
 
$
4,762,500
 
$
4,762,500
 
1-AR
 
$
100
   
Variable
   
100.00
%
$
100
   
-
   
-
 
1-XA
 
$
432,032,000
   
Variable
   
1.27678
%
$
173,212,800
 
$
129,909,600
 
$
129,909,600
 
1-XB
 
$
4,850,000
   
Variable
   
1.38364
%
$
1,940,000
 
$
1,455,000
 
$
1,455,000
 
1-B1
 
$
3,086,000
   
Adjustable
   
100.00
%
$
1,234,400
 
$
925,800
 
$
925,800
 
1-B2
 
$
1,764,000
   
Adjustable
   
100.00
%
$
705,600
 
$
529,200
 
$
529,200
 
1-B3
 
$
662,000
   
Variable
   
95.19824000
%
$
264,800
 
$
198,600
 
$
198,600
 
2A-A1
 
$
130,048,000
   
Variable
   
99.33203125
%
$
52,019,200
 
$
39,014,400
 
$
39,014,400
 
2A-A2
 
$
5,655,000
   
Variable
   
99.01953125
%
$
2,262,000
 
$
1,696,500
 
$
1,696,500
 
2-AR
 
$
100
   
Variable
   
100.00
%
$
31,074,400
 
$
23,305,800
 
$
23,305,800
 
2B-A1
 
$
77,686,000
   
Variable
   
99.6640625
%
$
1,351,200
 
$
1,013,400
 
$
1,013,400
 
2B-A2
 
$
3,378,000
   
Variable
   
99.1484375
%
$
29,500,800
 
$
22,125,600
 
$
22,125,600
 
2C-A1
 
$
73,752,000
   
Variable
   
99.359375
%
$
1,282,800
 
$
962,100
 
$
962,100
 
2C-A2
 
$
3,207,000
   
Variable
   
98.984375
%
$
100
   
ំ
   
ំ
 
2-B1
 
$
5,202,000
   
Variable
   
97.65234375
%
$
2,080,800
 
$
1,560,600
 
$
1,560,600
 
2-B2
 
$
2,448,000
   
Variable
   
96.86328125
%
$
979,200
 
$
734,400
 
$
734,400
 
2-B3
 
$
1,529,000
   
Variable
   
92.91641
%
$
611,600
 
$
458,700
 
$
458,700
 

__________
(1) These balances are approximate, as described in the Final Prospectus.
(2) These Publicly-Offered Certificates will accrue interest based on adjustable
rates based on the value of the one-month LIBOR index, or at variable interest
rates, as described in the Final Prospectus.
(3) The total underwriting fees/discounts payable to Morgan Stanley & Co.
Incorporated shall be $469,148.19; the total underwriting fees/discounts payable
to Wachovia Capital Markets, LLC shall be $302,109.38; and the total
underwriting fees/discounts payable to Greenwich Capital Markets, Inc. shall be
$302,109.38.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


The following constitutes Underwriter Information for purposes of Section 10 of
this Agreement:




The information set forth in the Preliminary Prospectus Supplement and the
Prospectus Supplement (i) in the first and second sentences of the paragraph
immediately preceding the penultimate paragraph on the cover page thereof and
(ii) in the first and second paragraphs (including the table contained therein)
under the caption “Method of Distribution” therein.


 
 

--------------------------------------------------------------------------------

 